Citation Nr: 0215362	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  01-00 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating (extra-schedular) for 
neuropathy, lateral femoral cutaneous nerve of the left 
thigh, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder

INTRODUCTION

The veteran had active service from July 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 10 percent rating 
for neuropathy, lateral femoral cutaneous nerve of the left 
thigh.  A February 2001 RO hearing was held (a hearing 
transcript is included in the claim folder).

It appears that the veteran may have raised another issue at 
the RO hearing for secondary service connection of 
Parkinson's Disease, which may be pending before the RO as a 
separate claim.  That claim, if filed, is not before the 
Board for review and is referred to the RO for appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994). 


FINDINGS OF FACT

1.  The veteran's service-connected disability is manifested 
primarily by no more than sensory impairment involving the 
lateral femoral cutaneous nerve of the left thigh.  The 
current rating contemplates severe to complete paralysis of 
the affected nerve.

2.  The service-connected disability of the lateral femoral 
cutaneous nerve of the left thigh does not result in any 
marked interference with the veteran's employability or 
result in frequent hospitalization.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the service-connected nerve impairment are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.123; Diagnostic Code (DC) 8529 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law is potentially applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, since 
appellant's claim at issue obviously was not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  The RO 
has provided the veteran with notice regarding this change in 
the law.  See, in particular, the May 2002 Supplemental 
Statement of The Case, which explained the VA's duty to 
assist.  Further, the veteran was provided a VA medical 
examination in August 1999, which is adequately detailed and 
comprehensive in assessing the severity of the service-
connected lateral femoral cutaneous nerve of the left thigh, 
and, after the February 2001 RO hearing, the RO obtained the 
veteran's Social Security Administration (SSA) records, which 
primarily pertain to the basis for his Parkinson's disease 
disability.  Therefore, the Board is satisfied that the RO 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.


Analysis

The veteran's service-connected disability of the left thigh 
has been rated as a neurological disorder.  These type 
disabilities are rated in proportion to the impairment of 
motor or sensory function.  38 C.F.R. § 4.120 (2002).  DC 
8529 provides that, for severe to complete paralysis of the 
external cutaneous nerve of the thigh, a maximum rating of 10 
percent is allowed under that code.  Mild to moderate 
paralysis would warrant a noncompensable rating.

An April 1999 statement from a private physician, it was 
indicated that the appellant had noticed increasing symptoms 
over the last few years.  It was reported that there was a 
typical pattern of symptoms over the distribution of the 
nerve.

In August 1999, at a VA medical examination, the veteran's 
complaints were: constant burning and numbness of the left 
thigh and feeling funny in the left thigh, especially when 
touched; sensations of tingling, burning, and funny feelings, 
mostly on the left thigh.  The veteran also related having 
Parkinson's disease.  Clinical evaluation revealed tremors 
while resting and slight limping on walking.  There appeared 
slight atrophy at the vastus medialis and lateralis muscle of 
the left thigh.  The circumference above the knee was 41 
centimeters (cm) on the left and 42 cm on the right, which 
was very obvious when sitting.  The veteran was able to flex 
and bend his knee, and he was able to flex his leg to the 
hips with no difficulty.  He had numbness and a tingling 
sensation of the lateral part of the thigh only.  Medially, 
there was less involvement.

Diagnoses were paresthesia of the cutaneous femoral nerve of 
the left lateral thigh, and mild atrophy of the thigh 
muscles.  As a result of this examination the RO, in a 
November 1999 rating decision, confirmed a 10 percent rating.  

Although neither the veteran nor his representative, either 
in written submissions or at the RO hearing, raised the issue 
of an extra-schedular rating, the RO, in the Supplemental 
Statement of The Case, also determined that, "[t]here is no 
evidence of such an exceptional or unusual disability picture 
as to warrant extra-schedular consideration.  The regular 
schedular rating standards adequately apply in this case."

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1) (2001);  Floyd v. Brown, 9 Vet.App. 88, 95 
(1996).  The Board may, however, determine whether a 
particular claim merits submission for an extra-schedular 
evaluation.  Brannon v. West, 12 Vet.App. 32, 35 (1998); 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996).  Further, where 
the RO has considered the issue of an extra-schedular rating 
and determined it inapplicable, the Board is not specifically 
precluded from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) (2001) for an extra-schedular rating.  Bagwell v. 
Brown, 9 Vet.App. at 339.

In exceptional cases, the regulation provides as follows:

To accord justice to the exceptional case, the 
Under Secretary For Benefits or the Director, 
Compensation and Pension Service upon field station 
submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively 
to the service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

38 C.F.R. § 3.321(b)(1) (2002), emphasis added.

The claim file reflects that, at the time of the RO hearing, 
the veteran was 56 years' old and had stopped working in 
December 1997, when he became eligible for Social Security 
Disability as a result of Parkinson's disease.  See RO 
hearing transcript (T) at T-4 and 9.  The veteran also 
testified that he was not receiving any medical treatment for 
his service-connected lateral femoral cutaneous nerve of the 
left thigh, and he stopped working as a result of the effects 
of Parkinson's disease.  (T-7 and 9).

When the impact of the veteran's service-connected disability 
is considered alone, as required by regulation, the Board 
finds that consideration of an extra-schedular rating is not 
warranted, since the service-connected lateral femoral 
cutaneous nerve of the left thigh involves only sensory 
function and not motor function.  The veteran remains 
ambulatory; the service-connected disability does not require 
frequent hospitalization; and the service-connected 
disability is not of such severity as to markedly interfere 
with employability.  To the extent there is muscle atrophy 
that is in the same anatomical area, due to the nerve 
impairment, separate ratings are not for assignment as 
separate anatomical functional impairment is not shown.  See 
38 C.F.R. § 4.14.  The current rating contemplates severe to 
complete nerve paralysis.  More than that degree of 
impairment has not been shown.

The Board has considered the provisions of 38 C.F.R. § 4.10.  
However, for the aforestated reasons, a rating of 10 percent 
is adequate because the veteran has very little functional 
loss from the service-connected left thigh disability.

Accordingly, the preponderance of the evidence is against the 
claim for an increased rating for neuropathy, lateral femoral 
cutaneous nerve of the left thigh.  Thus, for the aforestated 
reasons, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for neuropathy, lateral femoral cutaneous 
nerve of the left thigh is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

